





Exhibit 10.5


GENERAL RELEASE AND SEPARATION AGREEMENT
This General Release and Separation Agreement (“Agreement”) is made and entered
into by and between Daryl Rolley, a resident of Texas (“Employee”), and
RealPage, Inc., a Delaware corporation (“Company”), in full and final settlement
of any and all claims that Employee may have against Company and any and all
claims that Company may have against Employee. This Agreement shall become
effective on the eighth day after Employee signs and delivers this Agreement to
Company (the “Effective Date”), provided that Employee does not revoke this
Agreement prior to such date pursuant to Paragraph 3(f)(iv) below and provided
further that Employee signs this Agreement on or before the fiftieth day
following the Termination Date (as defined below).
1.Termination as Executive of RealPage, Inc. Employee acknowledges and agrees
that Employee’s employment with Company in any capacity shall terminate
effective July 31, 2016 (the “Termination Date”). Regardless of whether Employee
executes this Agreement, (a) Company will pay Employee, on or before the
Termination Date, the Accrued Amounts (as defined in the Employment Agreement,
dated as of February 9, 2015, by and among Company and Employee (the “Employment
Agreement”)) and (b) nothing contained herein shall be deemed to affect
Employee’s right to vested benefits (if any) under Company’s 401(k) plan or with
respect to health benefit continuation in accordance with the federal law known
as COBRA.
2.    Consideration for Agreement from Company. In return for this Agreement,
and in full and final settlement, compromise, and release of any and all claims
that Employee has or may have against the Released Parties (as defined below in
Paragraph 3), including Company (as described in Paragraph 3 below), and
provided that Employee complies with the obligations under this Agreement,
Employer shall pay and provide Employee the following, which Employee
understands shall be in lieu of any and all other payments and benefits
described in the Employment Agreement which might otherwise be paid or owed to
Employee:
(a)    Severance Amount. An amount equal to $160,000, payable within such time
period and upon such conditions as provided in Section 9(a) of the Employment
Agreement;
(b)    Consulting Agreement. The Company and Employee shall enter into a
consulting agreement in substantially the form attached as Exhibit A hereto (the
“Consulting Agreement”); and
(c)    Equity Award Agreements. Employee acknowledges and agrees that (except as
expressly provided below) all unvested equity awards which have been granted to
Employee prior to the date hereof shall terminate on the Termination Date and
shall not further vest or become exercisable after the date hereof.
3.    General Release.
(a)    Except as expressly set forth in this Agreement, Employee, on behalf of
Employee and Employee’s spouse, heirs, descendants, administrators,
representatives and assigns, hereby releases, forever discharges and covenants
not to sue, Company, its past, present and future parents, subsidiaries,
divisions, affiliates, and each of its and their respective predecessors,
successors and assigns, and each of their past, present and future employees,
officers, directors, agents, insurers, members, partners, joint venturers,
employee welfare benefit plans, employee pension benefit plans and deferred
compensation plans, and their trustees, administrators and other fiduciaries,
and all persons acting by, through, under or in concert with them, or any of
them (the “Released Parties”), of, from, and with respect to any action, cause
of action, in law or in equity, suit, debt, lien, contract, agreement,
obligation, promise, liability, claim, demand, damage, loss, cost or expense, of
any nature whatsoever, known or unknown, suspected or unsuspected, or fixed or
contingent (hereinafter called “Claims”), which Employee now has or may
hereafter have against the Released Parties, or any of them, by reason of any
act, omission, matter, cause or thing whatsoever occurring from the beginning of
time through the date Employee signs this Agreement. Employee understands that
this release includes, without limitation:
•
Claims arising out of or by virtue of or in connection with Employee’s
employment with Company or any of the Released Parties, the terms and conditions
of that employment, or the termination of that employment including without
limitation claims for compensation pursuant to the Employment Agreement. This
release includes (but is not limited to) Claims for breach of contract and
common law Claims for wrongful discharge; assault and battery; negligence;
negligent hiring, retention and/or supervision; intentional or negligent
invasion of privacy; defamation; intentional or negligent infliction of
emotional distress; violations of public policy; or any other law grounded in
tort, contract or common law. With the exception of any Claims covered by
Paragraph 3(b) of this Agreement, this release further includes (but is not
limited to) statutory Claims for failure to pay wages and/or overtime, unlawful
harassment, and unlawful retaliation, Claims arising under federal, state or
local laws, statutes or orders or regulations that relate to the employment
relationships and/



    



--------------------------------------------------------------------------------







or prohibiting employment discrimination or any other federal, state or local
law, including, but not limited to, Claims under the following statutes:
•
Title VII of the Civil Rights Act of 1964, as amended in 1991;

•
Section 1981 of the Civil Rights Act of 1866, as amended;

•
42 U.S.C. Sections 1981 - 1988;

•
The Age Discrimination in Employment Act;

•
The Employee Income Retirement Security Act;

•
The Fair Labor Standards Act;

•
The Americans With Disabilities Act;

•
The Family and Medical Leave Act;

•
The National Labor Relations Act;

•
The Fair Credit Reporting Act;

•
The Immigration Reform Control Act;

•
The Occupational Safety & Health Act;

•
The Equal Pay Act;

•
The Uniformed Services Employment and Reemployment Rights Act;

•
The Worker Adjustment and Retraining Notification Act;

•
The Employee Polygraph Protection Act;

•
The Texas Labor Code;

•
Any state or federal consumer protection and/or trade practices act; and

•
Any state or federal workers’ compensation or disability, to the maximum extent
permitted by law.

(b)    Exceptions to Release by Employee: Excluded from this Agreement are (i)
Claims with respect to the breach of any covenant to be performed by Company
after the date of this Agreement and (ii) any Claims that cannot be waived by
law, including, but not limited to, the right to file a charge with or
participate in an investigation conducted by the Texas Workforce Commission or
the Equal Employment Opportunity Commission (the “EEOC”). Employee is waiving,
however, Employee’s right to any monetary recovery or relief should the Texas
Workforce Commission or EEOC or any other agency pursue any Claims on Employee’s
behalf.
(c)    Employee represents and warrants that Employee has not assigned or
transferred to any third party any interest in any Claim which Employee may have
against the Released Parties, or any of them, and Employee agrees to indemnify
and hold the Released Parties, and each of them, harmless from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred by them,
or any of them, as a result of any such assignment or transfer.
(d)    Employee represents and warrants that Employee has not asserted, filed or
otherwise taken actions to initiate any Claim in any federal, state or local
court, administrative agency, arbitral forum, or any other forum.
(e)    If any Claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
Company or any of the Releasees identified in this Agreement is a party.
(f)    Waiver Of Age Discrimination Claims: Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is waiving any and all
rights or Claims that Employee may have arising under the Age Discrimination in
Employment Act, as amended (the “ADEA”), which have arisen on or before the date
of execution of this Agreement. Employee further expressly acknowledges and
agrees that:
i.    In return for this Agreement, Employee will receive compensation beyond
that which Employee was already entitled to receive before entering into this
Agreement;
ii.    Employee is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement and Employee fully understands the
significance of all the terms and conditions of this


-2-

--------------------------------------------------------------------------------







Agreement and has discussed them with Employee’s attorney (or Employee has had a
reasonable opportunity to discuss the terms and conditions of this Agreement
with an attorney, if desired) prior to signing this Agreement;
iii.    Employee is hereby informed that Employee has 21 days within which to
consider this Agreement and that if Employee signs it prior to the end of such
21-day period, Employee will have done so voluntarily and with full knowledge
that Employee is waiving the right to have 21 days to consider this Agreement;
iv.    Employee is hereby advised that Employee has seven (7) days following the
date of execution of this Agreement in which to revoke in writing the release of
rights or Claims Employee may have arising under the ADEA. Any revocation must
be in writing and must be received by Company’s Chief Legal Officer, during the
seven-day revocation period. In the event that Employee exercises Employee’s
right of revocation, all other releases and obligations under this Agreement
shall not be valid or enforceable;
v.    Nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law;
vi.    Employee has carefully read this Agreement, acknowledges that Employee
has not relied on any representation or statement, written or oral, not set
forth in this Agreement or the Employment Agreement; and
vii.    Employee represents and warrants that Employee is signing this release
knowingly and voluntarily.
4.    Company Release.
(a)    In consideration of the Employee’s execution and non-revocation of this
Agreement, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Company, on behalf of itself and each of its subsidiaries,
hereby releases, forever discharges and covenants not to sue Employee with
respect to and from any Claim which Company or its applicable subsidiary now has
or may hereafter have against Employee by reason of any act, omission, matter,
cause or thing whatsoever occurring from the beginning of time through the date
Employee signs this Agreement; provided, however, that this release excludes (i)
any Claims that cannot be waived by law, (ii) Claims with respect to the breach
of any covenant to be performed by Employee after the date of this Agreement and
(iii) Claims based upon Employee’s willful misconduct.
(b)     Company represents and warrants that Company has not assigned or
transferred to any third party any interest in any Claim which Company may have
against Employee, and Company agrees to indemnify and hold Employee harmless
from any liability, claims, demands, damages, costs, expenses and attorneys’
fees incurred by Employee as a result of any such assignment or transfer.
(c)    Company represents and warrants that Company has not asserted, filed or
otherwise taken actions to initiate any Claim against Employee in any federal,
state or local court, administrative agency, arbitral forum, or any other forum.
5.    Continuing Obligations Contained in Other Documents and Return of Company
Property. Employee agrees and acknowledges that Employee has complied, and will
continue to comply, with the obligations under this Agreement and the Employment
Agreement (including, without limitation, the restrictive covenants set forth in
Section 11 of the Employment Agreement). Company agrees and acknowledges that
Company has complied, and will continue to comply, with the obligations under
this Agreement and the Employment Agreement (including, without limitation, the
non-disparagement covenant set forth in Section 11(h) of the Employment
Agreement). In addition, Employee shall return to Company all Company property
in Employee’s possession, custody or control on or before the Termination Date.
6.    Waiver of Breach. A waiver by Employee or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
7.    No Admission of Liability. Employee and Company understand and acknowledge
that this Agreement constitutes a compromise and settlement of any and all
potential disputed Claims that Employee may have against Company and the
Released Parties and that Company may have against Employee. Neither this
Agreement nor any action taken by Employee or Company (or any of its parent,
subsidiary or affiliated entities), either previously or in connection with this
Agreement, shall be deemed or construed to be: (a) an admission of the truth or
falsity of any potential Claims; (b) an acknowledgment or admission by Company
of any fault or liability whatsoever to Employee or to any third party; or
(b) an acknowledgment or admission by Employee of any fault or liability
whatsoever to Company or to any third party. Neither this Agreement nor anything
in this Agreement shall be construed to be, or shall be admissible in any
proceeding as, evidence of liability or wrongdoing by Employee, Company or any
other Released Party.


-3-

--------------------------------------------------------------------------------







8.    Miscellaneous. Sections 13 (“Successors, Binding Agreement”), 15
(“Notice”), 16 (“Severability”), 17 (“Counterparts”), 21 (“Miscellaneous”), 22
(“Applicable Law, Venue, Jurisdiction and Arbitration”), 23 (“Section 409A”),
and 24 (“Entire Agreement”) of the Employment Agreement shall apply to this
Agreement.


[Signature Page to Follow]


-4-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated on the following page.


REALPAGE, INC.
 
By:
/s/ Stephen T. Winn
Name:
Stephen T. Winn
Title:
CEO
 
 
Date:
8/3/2016
 
 
 
 

EMPLOYEE:
 
By:
/s/ Daryl Rolley
Name:
Daryl Rolley
 
 
Date:
8/3/2016
 
 
Address:
 





-5-

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND WAIVER
I, Daryl Rolley, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign this Agreement prior to the
expiration of the 21-day period.
I declare under penalty of perjury under the laws of the State of Texas that the
foregoing is true and correct.
EXECUTED this 3rd day of August         2016, at Denton County, Texas.


 
/s/ Daryl Rolley
Daryl Rolley







-6-

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF CONSULTING AGREEMENT




-7-

--------------------------------------------------------------------------------





MASTER AGREEMENT FOR CONSULTING SERVICES
(Individual)


This Master Agreement for Consulting Services ("Master Agreement") is made and
entered into effective as of the 1st day of August, 2016 ("Effective Date") by
and between Daryl Rolley, an individual residing in the State of Texas at
__________________________ ("Consultant"), and RealPage, Inc., a Delaware
corporation with its principal place of business at 2201 Lakeside Parkway,
Richardson, Texas 75080 ("Client"). Consultant and Client are hereinafter
collectively called the "Parties".
1.    Scope and Content of Agreement
(a)    This Master Agreement sets forth the overall terms, conditions and
agreements pursuant to which Consultant from time to time shall provide
consulting services to Client (collectively, the "Services").
(b)    Consultant shall perform Services of an advisory and consultative nature
as requested by Client from time to time on an as-needed basis in accordance
with mutually agreed written Work Orders. From time to time the Parties may
agree that Consultant shall perform Services with respect to a "Project" which,
for purposes of this Master Agreement, means a separately identifiable and
severable set of Services with respect to which the Parties have executed a
"Work Order". A "Work Order" means (i) a written proposal by Consultant setting
forth the Services which it proposes to perform for the benefit of the Client
and which has been accepted by Client in the form presented to it (or if
accepted with modification by Client, has also been accepted by Consultant), or
(ii) a written statement by Client of the Services which it desires Consultant
to perform and which has been accepted by Consultant in the form presented to it
(or, if accepted with modification by Consultant, has also been accepted by
Client). The Parties may mutually agree in writing to deem any engagement
letter, request for proposal or other document produced by either Party to be a
Work Order for a particular Project. Any Work Order may be changed only by a
written "Project Change Order" signed by both Parties.
(c)    So long as this Master Agreement is in effect, it shall govern the
performance of all Services and Projects. Thus, each and every Work Order and
each and every Project Change Order shall be subject to and governed by this
Master Service Agreement. With regard to each Project, this Master Agreement,
together with (i) any attached exhibits or schedules (which are expressly
incorporated herein by this reference); (ii) any written amendments to this
Master Agreement which have been executed by the Parties; (iii) the Work Order,
and (iv) any Project Change Orders (collectively, the "Documents") shall
constitute the entire agreement between the Parties. If there is any conflict
between the terms of this Master Agreement and any other Document, the terms of
this Master Agreement shall control.
2.    Relationship of the Parties. The Parties represent and acknowledge that
Consultant shall perform all Services hereunder as an independent contractor and
that any and all work product and intellectual property created in the course of
performing any Services shall be deemed to be a "work made for hire" pursuant to
17 U.S.C., Section 201(b) (the Copyright Act) and as such all such work shall be
specially commissioned work belonging to Client.
Neither Party shall be deemed to be the legal representative of the other.
Unless provided to the contrary in any Work Order, only Consultant himself shall
perform Services hereunder. Consultant shall not employ any sub-contractors
unless such are expressly provided for in a Work Order signed by Client. In all
instances where sub-contractors are used, Consultant agrees to assume complete
responsibility for such sub-contractors with regard to all applicable federal,
state and local laws, regulations and rules relating to employment of
sub-contractors and shall require all such sub-contractors, as a condition of
employment, to execute a Confidential Information and Invention Assignment.
Consultant also agrees to maintain comprehensive public liability and property
damage insurance in amounts customarily maintained in Consultant's respective
industry, insuring against liability for, among other things, bodily injury and
property damage.
If any of the Services provided under this Master Agreement will be performed at
Client's premises, Consultant shall conduct himself with decorum in a manner
appropriate for a business environment. Consultant shall observe all of Client's
security, drug, alcohol, firearms, and other site rules and regulations of which
he has been given reasonable notice. Consultant is hereby given notice that
Client has a policy of enforcing a drug free work environment, and Consultant
agrees to fully comply with this policy. Client's premises shall be safe from
unreasonable hazards and risks.
3.    Services. While the specific Services to be performed with respect to a
Project will be defined in the applicable Work Order and any Project Change
Orders, the following general provisions shall apply to all Work Orders and
Services provided under this Master Agreement:




8

--------------------------------------------------------------------------------




(a)    Each Work Order shall describe any Project in sufficient detail to ensure
that the scope of Services is finite, definable and measurable and that the
method of calculating Consultant's fee is clear and unambiguous. Consultant
shall not commence performance of any Services until he/she shall be satisfied
that such condition has been met. Consultant shall use his/her superior
knowledge of the tasks and costs necessarily involved in projects of the type
being undertaken to advise Client as to necessary inclusions in the Work Order.
No additional Services or Fees shall be implied by reason of the Services
expressly described in the Work Order.
(b)    Consultant shall provide the Services with a high degree of skill,
quality and care.
(c)    Subject at all times and in all cases to the requirements of
confidentiality set forth in Section 5 of this Master Agreement, Client
acknowledges that Consultant may from time to time perform similar services for
others, and that this Master Agreement shall not prevent Consultant from
performing such services.
(d)    Unless expressly set forth in the Work Order as a function for the
Project or Services, Consultant shall have no independent duty to detect or
remediate any errors or other problems with respect to Client's business
practices and procedures or Client's hardware, software or information
technology systems. Consultant shall not be responsible for any damage or delay
caused by such errors or problems. However, if during the course of providing
Services, Consultant becomes aware of such a potential or existing error or
other problem, Consultant shall use reasonable efforts to notify Client in
writing of the error or problem.
(e)    Consultant shall deliver the Services for a Project in accordance with
the delivery schedule contained in the Documents. Consultant will use reasonable
care to notify Client of all anticipated delays.
(f)    Consultant represents and warrants to RealPage that the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby will not violate, conflict with or otherwise
result in the breach or violation of any of the terms and conditions of, result
in a modification of the effect of or constitute (or with notice or lapse of
time or both would constitute) a default under any instrument, contract or other
agreement to which he/she is a party or by or to which he/she or any of his/her
assets or properties is bound or subject, nor violate the intellectual or other
property rights of any third party.
4.    Pricing and Payment for Services. The pricing and payment for all Services
rendered by Consultant shall be governed by the following provisions:
(a)    For each Project, the Work Order shall specify the method of pricing of
"Fees" (charges for Services provided), which shall be either: Actual Time and
Materials ("Actual T&M"), Fixed Price ("Fixed Price") or other pricing
methodologies, to be described in the applicable Work Order. Client shall make
payment directly to Consultant, not to any sub-contractor Consultant.
(b)    Any estimates of cost or time made by Consultant, if made in a Document,
shall be made in good faith and shall be binding on the Consultant, unless
specific provision shall be made in the same Document for grace periods or
percentages of permitted time and/or cost overruns or unless the Project is
initially priced on a Fixed Fee basis.
(c)    [INTENTIONALLY OMITTED]
(d)    All Fees for Actual T&M Projects shall be based on the schedule of rates,
fees, rate classification and minimum hours ("Rates") set forth in the Work
Order. Rates for a particular Project will be fixed for the duration of such
Project, unless otherwise provided in the Work Order. For actual T&M Projects,
the Work Order shall set forth a Maximum Fee, the amount of which Consultant
shall not exceed without prior written approval of Client.
(e)    No expenses for overtime work (work in excess of 40 hours per calendar
week) shall be incurred in connection with any Project unless the Documents
shall expressly permit such, and then only to the extent permitted by the
provisions of the Documents.
(f)    In addition to Fees, Client shall pay all "Reimbursable Expenses" and
"Applicable Taxes" related to the Services provided by Consultant.
(i)    "Reimbursable Expenses" means all out-of-pocket expenses reasonably
incurred by Consultant in connection with the Services under this Master
Agreement. Reimbursable Expenses shall include but are not limited to travel
expenses, lodging and meals, long distance telephone and facsimile charges,
photocopying, postage and delivery charges. All Reimbursable Expenses are
subject to reasonable itemization and documentation. In order for an expense to
be considered a Reimbursable Expense it must conform to the travel and lodging
policies of the Client, which Client shall provide to Consultant from time to
time during the Term hereof.




9

--------------------------------------------------------------------------------




(ii)    "Applicable Taxes" means state and local sales or services taxes paid or
incurred by Consultant with respect to the Fees, but excludes all other types of
taxes, levies and assessments whatsoever, including taxes based on net income.
(g)    Unless otherwise set forth on the applicable "Work Order:
(i)    Consultant shall invoice Client on a monthly basis for all Fees,
Reimbursable Expenses and Applicable Taxes. All invoices shall be paid within
forty-five (45) days of the Client’s receipt of invoice. Invoices for Actual T&M
shall be for the actual amounts incurred according to the "Work Order" then in
effect and shall be payable in full without retainage. Fixed Price Projects
shall be invoiced on a percentage of completion based on Consultant's good faith
estimate of progress to the date of the invoice.


(ii)    Unless otherwise provided in the Documents, all invoices will be in U.S.
dollars and all payments shall be made in U.S. dollars.
(iii)    Any undisputed invoice that is not paid within forty-five (45) days
from the date of the invoice shall bear interest at the lesser of 10% per annum
or the highest rate of interest allowed under applicable law. Consultant may
suspend the performance of Services with regard to any Project pending payment
of any undisputed, past due amounts then owing for work in regard to such
Project. If a good faith dispute shall arise as to any amount to be paid by
Client to Consultant with regard to a Project, Client and Consultant shall,
within ninety (90) days from the date of the invoice, engage in good faith
negotiations to resolve the dispute, if necessary, escalating the issue to
senior management. At the end of such ninety (90) day period, if the dispute
shall remain unresolved, the Client shall, for a period of ten (10) days, have
the option of (i) making payment to Consultant "under protest", by giving
written notice conspicuously setting forth the protest, without waiver or
prejudice to its right to recover from Consultant any amounts finally determined
not to be due and owing hereunder, or (ii) initiating appropriate declaratory
proceedings. After such ten (10) day period, each Party may exercise all legal
rights which it may then have (failure by Client to exercise either option
during the ten (10) day period shall not be construed as a waiver of any right
or remedy).
5.    Confidentiality and Intellectual Property Matters
(a)    Consultant shall treat all information about the Client's business as
confidential, including, without limitation, information relating to Client's
financial, technical, legal, strategic, and personnel affairs, where such
information has been learned by Consultant as a result of his/her consulting
relationship with Client ("Client Confidential Information"). Consultant will
instruct his/her employees, agents and third parties engaged by Consultant in
connection with the Services under this Master Agreement to keep such
information confidential. Consultant will use Client Confidential Information
solely for purposes of performing Projects. However, Consultant shall not be
required to keep confidential any data, which is or becomes publicly available,
other than as a result of breach by Consultant hereunder, is already in
Consultant's possession, is independently developed by Consultant outside the
scope of this Master Agreement or is rightfully obtained from third parties.
(b)    All Client Confidential Information shall remain the exclusive property
of Client. All ideas, concepts, know-how, or techniques developed by Consultant
prior to the Effective Date or developed by Consultant outside of this Master
Agreement and used by Consultant to fulfill his/her obligations under this
Master Agreement shall remain the property of Consultant. In no case shall the
term "Work Product" include any of Consultant's pre-existing overall know-how or
trade secrets, nor shall such term include data, modules, components, designs,
utilities, subsets, objects, processes, tools, models and specifications owned
or developed by Consultant prior to or independently from any Project pursuant
to this Master Agreement (the "Consultant Property"). Use of Consultant Property
in the course of performing any Project shall in no way affect nor derogate from
Consultant's exclusive ownership of any such Consultant Property. To the extent
that Client's use of any Work Product depends upon or incorporates any portion
of Consultant Property, Consultant hereby grants to Client a perpetual,
non-exclusive, worldwide, fully paid-up limited license to use such but solely
in connection with the dependent Work Product.
(c)    All work product, regardless of whether copyrightable or patentable and
regardless of whether tangible or intangible, developed for Client by Consultant
(collectively, the "Work Product") in the course of performing any Project
pursuant to this Master Agreement, shall be deemed to be the sole and exclusive
property of Client, regardless of whether such Work Product is considered a
"work made for hire" or an employment to invent. Work Product shall include all
background notes, research, source code, and other information whether or not
submitted to Client as part of any final report or finished product. All Work
Product shall be considered to be confidential, trade secret property of Client
and shall not be copied (except in the course of performing services hereunder),
removed from Client's premises, or disclosed to third parties by Consultant
without Client's prior written approval. Consultant agrees that Client shall own
all copyright,




10

--------------------------------------------------------------------------------




patent rights and trade secret rights with respect to any Work Product
discovered, created or developed under this Master Agreement without regard to
the origin of the Work Product. If and to the extent that Consultant may, under
applicable law, be entitled to claim any ownership interest or moral rights in
the Work Product, Consultant hereby sells, transfers, grants, conveys, assigns,
and relinquishes exclusively to Client any and all right, title, and interest it
now has or may hereafter acquire in and to the Work Product under patent,
copyright, trade secret, trademark or other intellectual property law in
perpetuity or for the longest period otherwise permitted by law. Upon request of
Client, Consultant shall, without any additional charge, promptly execute,
acknowledge and deliver to Client all instruments (including, without
limitation, any assignment of proprietary right, assignment of contract right,
assignment of choses in action, bill of sale, assignment of copyright,
assignment of copyright registration, or assignment of renewal of copyright
registration) that Client deems necessary or desirable to enable Client to
establish ownership or to file and prosecute applications for, and to acquire,
maintain and enforce, all trademarks, service marks, registrations, copyrights,
licenses and patents covering the Work Product.
(d)    Upon termination of this Master Agreement, Client shall be placed in
possession of all Work Product and Client Confidential Information, and
Consultant shall not maintain any copies unless (i) Consultant has requested in
writing permission to retain in his/her work papers certain specifically
identified Client Confidential Information and Client has approved such request
in writing, or (ii) Consultant is required by law to retain Client Confidential
Information and then only to the extent and for the time so required by law.


(e)    Consultant acknowledges and agrees (i) that Client will suffer immediate
and irreparable harm in the event of an actual or threatened breach by
Consultant of the obligations of non-disclosure and non-use assumed hereunder,
and (ii) that Client shall be entitled to immediate injunctive relief
restraining the Consultant from the breach or threatened breach, in addition to
any other remedies available to it in law or in equity.
(f)    Consultant’s obligations pursuant to this Section 5 shall survive the
termination or expiration of this Agreement.
(g)    [INTENTIONALLY OMITTED]
6.    [INTENTIONALLY OMITTED]
7.    Infringement Indemnification. Consultant covenants and agrees to fully
indemnify, protect, defend and hold Client harmless with respect to any
allegation, claim, action or proceeding that any Work Product or other material
(including, but not limited to any software licensed through or by Consultant or
written by Consultant for Client) furnished by Consultant infringes a patent,
copyright, trade secret or proprietary right or that this Master Agreement
violates any agreement between Consultant and any other Party. Client must
notify Consultant in writing of any such action as soon as practicable upon its
commencement or threatened commencement. Client shall have full authority to
control and conduct the defense, including the retention of counsel of its
choice. Consultant’s indemnification of Client includes, but is not limited to,
losses, damages, suits, actions, responsibilities, reasonable attorneys fees,
accounting fees, experts' fees, losses, liabilities, costs, expenses, fines
penalties, interest, judgments, awards and settlements.
8.    Breach.    Failure by Consultant or Client to comply with any material
term or provision of the Documents relating to a Project shall entitle the
non-defaulting Party to give the defaulting Party written notice requiring it to
cure the default. If the defaulting Party has not cured the default within
thirty (30) days after receipt of notice, the non-defaulting Party shall be
entitled, in addition to any other rights it may have under this Master
Agreement or otherwise by law, to terminate such Project by giving notice to
take effect immediately. The right of either Party to terminate a Project
hereunder shall not be affected in any way by its wavier of or failure to take
action with respect to any previous default.
9.    Limitation of Liability.
(a)    Other than for claims arising under Section 7 hereof, no action,
regardless of form, arising out of the Services under this Master Agreement may
be brought by either Party more then one (1) year after the date of the final
performance of the Services by Consultant with regard to a particular Project,
including any action brought by Consultant for alleged non-payment of sums due
Consultant under this Master Agreement.
(b)    The term "Force Majeure Event" refers to fire, flood, earthquake,
elements of nature or acts of God, acts of war, terrorism, riots, civil
disorders, rebellions or revolutions, or any other similar exogenous cause
beyond the reasonable control of Consultant, provided such default or delay
could not have been prevented by reasonable precautions and cannot reasonably be
circumvented by Consultant through the use of alternate sources, work-around
plans or other means. The term "Force Majeure Event" shall not refer to
Consultant's labor difficulties or to strikes by or lockouts of Consultant's
personnel. Consultant shall not be liable to Client for any delay in performance
or any failure in performance of any services or projects hereunder caused in
whole or in part by reason of the occurrence of a Force Majeure Event. Client




11

--------------------------------------------------------------------------------




shall not refuse to accept delivery by reason of delays occasioned by reason of
the occurrence of a Force Majeure Event. Any delay resulting from the occurrence
of a Force Majeure Event shall correspondingly extend the time for performance
by Consultant.
(c)    Other than as elsewhere set forth in this Master Agreement, CONSULTANT
MAKES NO EXPRESSED OR IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES INCLUDING,
WITHOUT LIMITATION, LOST PROFITS OR ANY CLAIM OR DEMAND AGAINST THE OTHER PARTY
BY ANY OTHER PARTY DUE TO ANY CAUSE WHATSOEVER, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, EXCEPT FOR DAMAGES ARISING FROM BREACH OF WARRANTY
OF NON-INFRINGEMENT AS SET FORTH IN SECTION 7 OF THIS MASTER AGREEMENT.
The provisions of this Section 9 shall survive the termination or expiration of
this Agreement.
10.    Term and Termination.
This Master Agreement shall be effective until July 31, 2017, unless earlier
terminated as provided herein. Client may terminate this Master Agreement at any
time in the event of a material breach by Consultant of the terms of this
Consulting Agreement, which breach has not been cured within fifteen (15) days
of written notice thereof from Client to Consultant.
11.    Miscellaneous.
(a)    This Master Agreement may be modified or amended only by a written
instrument signed by authorized representatives of each Party, which expressly
refers to this Master Agreement. No subsequent agreement will be treated as a
waiver, cancellation, novation, merger or superseding agreement to this Master
Agreement unless it specifically and unambiguously states that it is intended to
be a waiver, cancellation, novation, merger or superseding agreement and is
signed by an authorized officer of both Parties.
(b)    Failure to invoke any right, condition or covenant in the Documents by
either Party shall not be deemed to imply or constitute a waiver of any other
right, condition or covenant. No custom or practice which may evolve between the
Parties during the term of this Master Agreement shall be deemed or construed to
waive or lessen the right of either of the Parties to insist upon strict
compliance with the terms of this Master Agreement.
(c)    This Master Agreement supersedes any and all other prior agreements,
understandings, statements, promises, or practices between the Parties, either
oral or in writing, with respect to the subject matter hereof and constitutes
the sole and only agreement between the Parties with respect to these matters,
except for the General Release and Separation Agreement between Client and
Consultant (the “Separation Agreement”) and the Employment Agreement (as defined
in the Separation Agreement). Each Party to this Master Agreement acknowledges
that no representations, inducements, promises or other agreements, orally or
otherwise, have been made by any Party hereto or by anyone acting on behalf of
any Party hereto, which are not embodied herein, and that no agreement,
statement or promise not contained in this Master Agreement or in any Documents
shall be valid or binding or of any force or effect except for any formal,
written presentations by Consultant of Consultant's experience, capabilities and
expertise.    
(d)    The terms, provisions, covenants and agreements that are contained in
this Master Agreement shall apply to, be binding upon and inure to the benefit
of the Parties and their respective successors and assigns. Nothing in this
Master Agreement, express or implied, is intended to confer upon any person or
entity other than the parties and their respective successors and assigns, any
rights, remedies, obligations or liabilities.
(e)    Each Party acknowledges and represents that it and its counsel have had
an opportunity to review this Master Agreement and that any rules of
construction concerning the drafting of a document shall not be employed in the
interpretation of this Master Agreement or any amendment hereto.
(f)    Client has entered into this Master Agreement based upon the unique
skills and its singular relationship with Consultant, and therefore Consultant
shall not be entitled to assign any of its respective rights or delegate any of
its respective duties or obligations hereunder. Consultant shall not hire,
retain or use any subcontractor to provide Services hereunder without the prior
written consent of Client.
(g)    Consultant acknowledges that Client has a policy of enforcing a drug free
work environment and that Client requires its own employees to consent to drug
screening as a condition of employment and/or continued employment. In addition,
Client has a policy of obtaining a Consumer Report Verification for all new
employees. Consultant agrees to fully




12

--------------------------------------------------------------------------------




comply with this policy and, where requested by Client, to submit, and require
its employees to submit, to such screening and verification as may reasonably be
requested by Client.
(h)    The headings that are used in this Master Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this Master
Agreement.
(i)    Words of any gender that are used in this Master Agreement shall be held
and construed to include any other gender and words in the singular number shall
be held to include the plural, and vice versa, unless the context requires
otherwise.
(j)    Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by Consultant or by Client,
as the case may be, at the addresses set forth above in the Preamble, or at such
other addresses as either shall have specified prior to the time of giving
notice.
(k)    In the event that one or more of the terms, provisions or agreements that
are contained in this Master Agreement shall be held by a Court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect for any
reason, the invalid, illegal or unenforceable term, provision or agreement shall
not affect any other term, provision or agreement in this Master Agreement and
this Master Agreement shall be read as if the invalid, illegal or unenforceable
term, provision or agreement has been stricken, unless to do so would create a
manifest injustice.
(l)    In the performance of this Agreement, the Parties all agree that  they
will not, for themselves or for the benefit of another Party, make or promise to
make payment, loans or gifts of money or anything of value, directly or
indirectly, (i) to or for the use or benefit of any official or employee of any
government or an agency or instrumentality of any such government; (ii) to any
political party or official or candidate thereof; (iii) to any other Person if
the Party knows or has reason to know that any part of such payment, loan or
gift will be directly or indirectly given or paid to any such governmental
official or employee or political or candidate or official thereof; or (iv) to
any other Person; the payment of which is for the purpose of obtaining or
maintaining business and would violate applicable laws of the United States of
America or any other applicable country or their political subdivisions. Each
Party agrees that it will take all reasonable steps to assure that any and all
of its officers, employees, shareholders, agents or representatives shall comply
with all laws, government regulations, and orders which apply to activities and
obligations under this Agreement, including, but not limited to, those laws
dealing with improper payments as described above.
(m)    THIS MASTER AGREEMENT SHALL BE DEEMED TO HAVE BEEN EXECUTED BY THE
PARTIES IN AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR
PRINCIPLE OF TEXAS LAW THAT MIGHT REFER THE GOVERNANCE, CONSTRUCTION OR
INTERPRETATION OF THIS MASTER AGREEMENT TO THE LAWS OF ANOTHER STATE). IN THE
EVENT OF A DISPUTE OR IN THE EVENT OF ANY OTHER LEGAL ACTION ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT THE EXCLUSIVE JURISDICTION FOR SUCH LEGAL
ACTION OR PROCEEDING SHALL BE THE GENERAL CIVIL TRIAL COURTS OF DENTON COUNTY,
TEXAS, OR THE UNITED STATES DISTRICT COURT HAVING JURISDICTION IN DENTON COUNTY,
TEXAS. EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION ON THE GROUNDS OF VENUE,
FORUM NON-CONVENIENS OR ANY SIMILAR GROUNDS AND IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS BY MAIL OR IN ANY OTHER MATTER PERMITTED BY APPLICABLE LAW AND
CONSENTS TO THE JURISDICTION OF SAID COURTS. CLIENT SHALL HAVE THE OPTION, IN
THE EVENT OF A DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT, TO SUBMIT
SAID DISPUTE TO ARBITRATION IN DENTON COUNTY, TEXAS, PURSUANT TO THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL AND BINDING ON THE PARTIES AND JUDGMENT UPON THE AWARD MAY BE ENTERED IN
ANY OF THE AFOREMENTIONED COURTS HAVING JURISDICTION OVER THIS AGREEMENT. THE
OBLIGATIONS OF THE PARTIES UNDER THIS MASTER AGREEMENT SHALL BE AND ARE
PERFORMABLE IN DENTON COUNTY, TEXAS.






13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Master Agreement.


CONSULTANT:
 
 
REALPAGE, INC.
 
Stephen T. Winn
CEO and Present









14